Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the plastic is a releasable plastic which can be recycled for reuse in 3D printing and the individual molds are manufactured from a recyclable base carrier and the releasable plastic” particularly, “the individual molds are manufactured from a recyclable base carrier and the releasable plastic.” Claim 1 introduces a plastic material as forming a part of the claimed formwork. Claim 4, as within lines 2-3 defines the plastic material as “a releasable plastic which can be recycled for reuse in 3D printing”. Lines 3-4 of claim 4 then recite “the individual molds are manufactured from a recyclable base carrier and the releasable plastic.” However, the phrase “are manufactured from . . . the releasable plastic” is not clear in that it is not 
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the plastic surface is detachable for reuse of the base carrier.” Does the modular formwork system of claim 14 possess a “base carrier” or not? It is not clear from the language of claim 14 whether the “base carrier” is an element that forms part of the mold or if the “base carrier” is an element may be recycled and then subsequently utilized to form the mold. Actually, when considering the language of claims 1, 4 and 14 together claims 1, 4 and 14 never appear to positively introduce a “base carrier”. The base carrier is only recited with respect to what 
Applicant’s remarks with respect to the rejection of claim 14 under 35 USC 112(b) have been reviewed. However, the language of either of claims 4 and 14 fails to positively introduce a “base carrier”. The recitation “manufactured from a recyclable base carrier” serves only to set forth that the claimed formwork can be manufactured from material that was once a base carrier. Further, claim 14 appears to define that the presently claimed formwork may be made as by taking a previously used formwork containing a plastic surface and a base carrier and detaching the plastic material of that formwork so that the base carrier of that previously used formwork can be recycled to form any part of a formwork. Thus, the rejection of claim 14 under 35 USC 112(b) remains. Claim 1 does set forth a “printed layer”. However, the claims do not equate a base carrier with a printed layer.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/167,948 to Oesterle et al. in view of Gardiner et al. 2016/0001461.
Oesterle et al. discloses, Figs. 1, 2E, 2F, 4 and 5 for example, a modular formwork system (40/30; Fig. 4) for producing concrete elements comprising: a plurality of individual molds (30), wherein the individual molds (30) are produced, at least on the surface (35) facing the concrete elements, from a plastic (page 9, lines 4-5) with a plastic surface (35) 
wherein the individual molds additionally have a 
wherein the plastic surface 35 has a resolution higher, (page 3, lines 20-22), than the resolution of the 

Therefore to have provided the Oesterle et al. mold as formed in layers such as by an additive manufacturing process, (i.e., printed), would have been obvious to one having ordinary skill in the art as taught by Gardiner et al.  
As for claim 2, the formwork system includes at least one device (40) for fixing the individual molds (30).
As for claim 4, the plastic is a releasable plastic which can be recycled for reuse in 3D printing, (see middle of paragraph [0035] of Gardiner et al. and first sentence of paragraph [0042] of Gardiner et al.), the individual molds (30) are manufactured from a recyclable base carrier (34/36) and a releasable plastic (the wax).
As for claim 5, forming any or all portions of the Oesterle et al. mold from a foam would have been an obvious alternative material as is taught by Gardiner et al. at lines 3-5 of paragraph [0043]. Such would provide for soluble as well as a foamed layer.
As for claim 6, forming the plurality of individual molds as at least partially built up from honeycomb structures would have been obvious to one having ordinary skill in the art particularly when considering Gardiner et al. at line 14 of paragraph [0044].
As for claim 7, at least one mold core (34/36) which is connected to at least one individual mold (30) of the plurality of individual molds (30) via plastic (38) which is cured in layers.

As for claim 13, the surface (35) facing the concrete elements is produced from a recyclable plastic material, (as any plastic can and may be recycled Oesterle et al. in view of Gardiner et al. serves to read upon the language of claim 13).
As for claim 14, the plastic surface is detachable for reuse of the base carrier (34/36 or 40 or 41).
As for claim 12, Oesterle et al. in view of Gardiner et al. discloses a method for producing a formwork system for concrete construction, comprising the steps of:
	determining the size and geometry of a plurality of individual molds (30) from which the formwork system (30/40; Fig. 4) is assembled, (presenting any form is after determination of a size and geometry otherwise would be obvious to do such as one skilled in the art would only use a form commensurate with the item or structure to be formed);
	printing at least one plastic surface (35), which faces the concrete elements, of at least one individual mold through an additive manufacturing technology from plastic cured in layers;
	printing or foaming a layer, (34/36; see also comments re claim 5), that adjoins the plastic surface, the layer having a resolution lower than the resolution of the plastic surface; and
	assembling and filling the formwork system, (Fig. 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/167,948 to Oesterle et al. in view of Gardiner et al. 2016/0001461 as applied to claims 1, 2, 4, 6-11, 13 and 14 above, and further in view of Koegel 2010/0090089.
	To have provided an electronic identification element, (such as any RFID chip), to the mold of the modified Oesterle et al. assembly thus, allowing tracking or other identification of the mold element, would have been obvious to one having ordinary skill in the art as taught by Koegel (see 10 of Koegel).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/167,948 to Oesterle et al. in view of Gardiner et al. 2016/0001461 as applied to claims 1, 2, 4, 6-11, 13 and 14 above, and further in view of Peters 2015/0336297.
To have formed the mold of the modified Oesterle et al. assembly form a water soluble material thus, allowing for the advantages such as ease of removal, would have been obvious to one having ordinary skill in the art as taught by Peters as at lines 8-20 of paragraph [0030].

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. As for Applicant’s arguments within the second and third full paragraphs on page 10 of the response, it is not seen how or why the Oesterle et al. disclosure is the complete opposite of additive manufacturing. Oesterle et al. is .
With regard to Applicant’s arguments on page 11 of the response, the proposed modification of Gardiner et al. does not “combine both disclosures”. Rather, Gardiner et al has been utilized to teach an additive manufacturing, (or 3D printing), process involving wax as a component in forming a formwork. Applicant argues that Oesterle et al. “needs the form of the later concrete part as a mould for the wax block.” However, it is not apparent that Oesterle et al. requires any particular element to produce the formwork shown in Figs. 4 and 5 of Oesterle et al. As set forth in the above rejection to claims 1 and 12, Gardiner et al teaches an additive manufacturing, (or 3D printing), process involving wax as a component in forming a formwork which Oesterle et al. can and may employ. 
Further, Oesterle et al. teaches a layer 34/36 that adjoins the plastic surface 35 wherein the plastic surface 35 has a resolution higher than the resolution of the layer 34/36, (see also, Fig. 4). Thus, Oesterle et al. in view of Gardiner et al. creates a formwork that reads on the language of claim 1 and a method of making a formwork that reads on the language of claim 12. As for the claim 5 recitation of foam, Gardiner et al. teaches such within lines 3-5 of paragraph [0043].  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    





























MS
March 20, 2021